Case 15-04455        Doc 44     Filed 12/05/18     Entered 12/05/18 12:57:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-04455
         Yvette M Rabb

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/11/2015.

         2) The plan was confirmed on 04/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/20/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/22/2015, 03/09/2018, 09/05/2018.

         5) The case was dismissed on 09/14/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,450.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-04455       Doc 44      Filed 12/05/18    Entered 12/05/18 12:57:09                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $11,505.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $11,505.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $546.03
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,546.03

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ATLAS ACQUISITIONS LLC         Unsecured            NA         499.17           499.17          16.41       0.00
 CAVALRY SPV I LLC              Unsecured            NA         353.17           353.17          16.25       0.00
 CERASTES LLC                   Unsecured            NA         250.00           250.00           0.00       0.00
 CERASTES LLC                   Unsecured            NA         430.00           430.00          19.79       0.00
 CERASTES LLC                   Unsecured            NA         250.00           250.00           0.00       0.00
 CERASTES LLC                   Unsecured            NA         430.00           430.00          19.79       0.00
 COLLECTION PROFESSIONALS INC   Unsecured         338.00        390.47           390.47          17.97       0.00
 ILLINOIS DEPT OF REVENUE       Priority             NA          58.00            58.00           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority          900.00           NA               NA            0.00       0.00
 JP MORGAN CHASE BANK NA AUTO Secured          6,003.00       6,003.00         6,003.00      5,795.79     543.03
 JP MORGAN CHASE BANK NA AUTO Unsecured              NA          97.80            97.80           0.00       0.00
 PRESENCE HEALTH                Unsecured            NA       1,159.00         1,159.00          68.53       0.00
 PRESENCE HEALTH                Unsecured            NA         663.56           663.56          39.24       0.00
 PRESENCE HEALTH                Unsecured            NA         488.15           488.15          16.05       0.00
 PRESENCE HEALTH                Unsecured            NA         211.45           211.45           0.00       0.00
 ZAFER JAWICH                   Unsecured         276.00           NA               NA            0.00       0.00
 ACCEPTANCE NOW                 Unsecured      2,474.00            NA               NA            0.00       0.00
 ADVANCE AMERICA CASH/JEFFERSO Unsecured          673.00           NA               NA            0.00       0.00
 AFNI                           Unsecured      1,105.00            NA               NA            0.00       0.00
 AMERICAS FIN CHOICE/ACCT RECEI Unsecured         633.00           NA               NA            0.00       0.00
 AMERICAN INFOSOURCE            Unsecured         516.00           NA               NA            0.00       0.00
 ARROW FINANCIAL SERVICES       Unsecured         512.00           NA               NA            0.00       0.00
 ARS ACCOUNT RESOLUTION         Unsecured         414.00           NA               NA            0.00       0.00
 BURTON PLACE APTS/RENT RECOVE Unsecured       3,180.00            NA               NA            0.00       0.00
 CHASE                          Unsecured         433.00           NA               NA            0.00       0.00
 CITY OF CHICAGO DEPT OF REVENU Unsecured         162.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-04455       Doc 44         Filed 12/05/18    Entered 12/05/18 12:57:09                  Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal        Int.
 Name                                 Class    Scheduled        Asserted      Allowed         Paid           Paid
 COMCAST CENT DIV SERV/EASTERN     Unsecured         223.00             NA           NA             0.00         0.00
 DEPENDON COLLECTION SERV          Unsecured         481.00             NA           NA             0.00         0.00
 FIRST PREMIER BANK                Unsecured          86.00             NA           NA             0.00         0.00
 GUARANTY BANK                     Unsecured         260.00             NA           NA             0.00         0.00
 HRRG                              Unsecured          86.00             NA           NA             0.00         0.00
 ILL DEPT OF EMPLOYMENT SRV        Unsecured         100.00             NA           NA             0.00         0.00
 INGALLS MEMORIAL HOSPITAL         Unsecured         791.00             NA           NA             0.00         0.00
 JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         209.00             NA           NA             0.00         0.00
 LVNV FUNDING/RESURGENT CAPITA     Unsecured         645.00             NA           NA             0.00         0.00
 MERCHANTS CREDIT GUIDE CO         Unsecured          99.00             NA           NA             0.00         0.00
 MIDLAND FUNDING LLC               Unsecured         632.00             NA           NA             0.00         0.00
 NORTHLAND GROUP INC               Unsecured         474.00             NA           NA             0.00         0.00
 PROGRESSIVE FINANCIAL SERVICES    Unsecured         460.00             NA           NA             0.00         0.00
 STATE COLLECTION SERVICE          Unsecured         699.00             NA           NA             0.00         0.00
 TCF NATIONAL BANK                 Unsecured         500.00             NA           NA             0.00         0.00
 EDUCATION US DEPT OF ED/FISL/CH   Unsecured      5,311.00              NA           NA             0.00         0.00
 US BANK                           Unsecured      1,000.00         1,072.27     1,072.27           63.40         0.00
 US BANK                           Unsecured            NA            55.00        55.00            0.00         0.00
 US DEPARTMENT OF EDUCATION        Unsecured      5,765.00         5,796.32     5,796.32         342.72          0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                   $0.00
       Mortgage Arrearage                                         $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                $6,003.00          $5,795.79                 $543.03
       All Other Secured                                          $0.00              $0.00                   $0.00
 TOTAL SECURED:                                               $6,003.00          $5,795.79                 $543.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
        All Other Priority                                       $58.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                 $58.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $12,146.36               $620.15                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-04455        Doc 44      Filed 12/05/18     Entered 12/05/18 12:57:09            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,546.03
         Disbursements to Creditors                             $6,958.97

 TOTAL DISBURSEMENTS :                                                                     $11,505.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
